          Case 1:20-cr-10111-RWZ Document 92 Filed 12/07/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                                                          Case No. 20-cr-10111-RWZ-1
         v.                                       )
                                                  )
 CHARLES LIEBER,                                  )
                                                          ORAL ARGUMENT REQUESTED
                                                  )
         Defendant.                               )
                                                  )

DEFENDANT’S MOTION TO FOR LEAVE TO FILE A REPLY TO GOVERNMENT’S
 RESPONSE TO OBJECTIONS TO THE MAGISTRATE JUGDE’S MEMORANDUM
   AND ORDER RE: MOTION COMPEL COMPLIANCE WITH GRAND JURY
                            SUBPOENA

       Defendant Charles Lieber respectfully moves, pursuant to Local Rule 7.1(b), for leave to

file a reply to the government’s response to objections to the Magistrate Judge’s Memorandum

and Order re: Motion to Compel Compliance with Grand Jury Subpoena, submitted on November

23, 2020. Defendant’s reply will not exceed five pages and will be submitted under seal (pursuant

to Magistrate Judge Bowler’s Electronic Order at ECF No. 82) immediately provided this motion

is granted.



Dated: December 7, 2020                               Respectfully submitted,

                                                      CHARLES LIEBER

                                                      By his attorneys,

                                                       /s/ Torrey K. Young
                                                      Torrey K. Young (BBO # 682550)
                                                      Marc L. Mukasey (admitted pro hac vice)
                                                      MUKASEY FRENCHMAN &
                                                      SKLAROFF LLP
                                                      2 Grand Central Tower
                                                      140 East 45th Street, 17th Floor
                                                      New York, New York 10017
         Case 1:20-cr-10111-RWZ Document 92 Filed 12/07/20 Page 2 of 2




                                                   Tel.: (212) 466-6400
                                                   torrey.young@mfsllp.com
                                                   marc.mukasey@mfsllp.com


                               CERTIFICATE OF SERVICE

       I, Torrey K. Young, hereby certify that this document was filed through the Court’s ECF
system and notification will be sent electronically to counsel of record on December 7, 2020.

                                                    /s/ Torrey K. Young
                                                   Torrey K. Young
